ON MOTION FOR REHEARING, TO TRANSFER TO COURT IN BANC AND FOR MODIFICATION OF OPINION.
At the earnest insistence of respondent, St. Louis Union Trust Company, we have again considered the correctness of our ruling that the claim involved in this case was not cognizable before the probate court and therefore is not barred for failure to exhibit the same during the course of the administration of the estate of James C. Ghio, deceased.
Said respondent contends that our opinion is in conflict with State ex rel. Stetina v. Reynolds, 286 Mo. 120, 227 S.W. 47; Hoffman v. Hoffman's Executor, 126 Mo. 486, and Hammons v. Renfrow, 84 Mo. 332. An examination of those cases shows that only direct demands for money judgments were therein under consideration, the same to be satisfied out of the personal property of the estate, and only to be satisfied out of the real property in case the personal property proved insufficient. No question of following a trust fund into specific real estate and establishment of lien therein for a portion of the trust fund was involved in either of the cases. The cases may thus be distinguished from the case at bar. It is true, language is used in one or more of the cases above referred to indicating that the jurisdiction of the probate court is broad enough "to include all money demands of whatever nature, whether legal or equitable," so long as the claim is based on a demand against the estate of a deceased person. But the facts in those cases did not call for any such sweeping declaration, and it seems there was no intention thus ruthlessly to sweep aside the rule laid down in the cases cited in our original opinion in this case. In the light of the facts *Page 409 
no conflict appears which requires a transfer of the case to Court in Banc.
Appellants ask a modification of the opinion so as to enter judgment here for a stated amount, a portion of which to be declared a lien on the Taylor Avenue property. The letters from Germany are the basis of appellants' calculations in arriving at the amount suggested. We have already held that these letters are not sufficient in themselves to show that Mr. Ghio received the remittances mentioned therein, and that further evidence is necessary to arrive at the amount of money Mrs. Ghio's estate is entitled to receive. There is not sufficiently definite proof in the record to enable us to render judgment here as suggested. A retrial will doubtless largely clear this up and in that event judgment should be rendered for plaintiff for whatever amounts James C. Ghio received from his wife as her agent and trustee, plus the lowest legal rate of interest thereon from the date or dates when the same were received by him, less any credits to which the evidence now in the record or hereafter introduced may show his estate is entitled.
The motion for rehearing, the motion to transfer the case to Court in Banc and the motion to modify the opinion and to enter judgment are therefore overruled.